          Case 3:18-cv-30179-KAR Document 5 Filed 12/20/18 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MASSACHUSETTS


 EXCEL DRYER, INC.                                 )
                                                   )    Civil Action No.: 3:18-cv-30179-KAR
                      Plaintiff,                   )
 v.                                                )
                                                   )
 PENSON & CO. LLC                                  )
                                                   )
                      Defendant                    )
                                                   )


                        ASSENTED-TO MOTION FOR EXTENSION
                         OF TIME TO RESPOND TO COMPLAINT

       The Plaintiff hereby moves the Court for an extension of time through and including

January 25, 2019 for the Defendant to answer, move or otherwise respond to the allegations in

Plaintiff’s Complaint. Counsel for Defendant has not entered an appearance, but has assented to

this Motion.




Dated: December 20, 2018                                   Respectfully submitted,

                                                           PLAINTIFF, EXCEL DRYER, INC.


                                                           /s/ Patrick J. O’Shea
                                                           Patrick J. O’Shea (BBO No. 564832)
                                                           O’Shea Getz P.C.
                                                           10 Waterside Drive, Suite 205
                                                           Farmington, CT 06032
                                                           Tel: (413) 731-3102
                                                           Fax: (413) 731-3101
                                                           poshea@osheagetz.com




                                               1
          Case 3:18-cv-30179-KAR Document 5 Filed 12/20/18 Page 2 of 2



                                 CERTIFICATE OF SERVICE

        I, Patrick J. O’Shea, hereby certify that the foregoing document filed through the ECF
system will be sent electronically to the registered participants as identified on the Notice of
Electronic Filing (NEF) and paper copies will be sent to those indicated as non-registered
participants on December 20, 2018.

                                                      /s/ Patrick J. O’Shea
                                                      Patrick J. O’Shea.

                            LOCAL RULE 7.1 CERTIFICATION

       I certify that the attorneys in this case have conferred by email regarding the issues
presented in this motion, and the parties have assented to this motion.


                                                      /s/ Patrick J. O’Shea
                                                      Patrick J. O’Shea




                                                 2
